—Judgment, Supreme Court, New York County (Beatrice Shainswit, J.), entered February 4, 1998, which, upon the prior grant of the motion of defendant and third-party plaintiff International Fidelity Insurance Company (IFIC) for summary judgment on its third-party complaint, entitled IFIC to recover the total amount of $66,810.76 from third-party defendant Morton Salkind, unanimously affirmed, with costs.
The undisputed evidence establishes that IFIC was not negligent in describing the work covered by the payment bond it issued to third-party defendant Salkind and his company, Dial Mechanical Corporation, the president of which reviewed and signed the payment bond. IFIC was, therefore, entitled, pursuant to its indemnity agreement with third-party defendant Salkind, to recover expenses and attorneys’ fees it incurred in its good faith defense of the action by plaintiff Aabco. The indemnity agreement, by its terms, required Sal-kind’s reimbursement of IFIC’s defense costs even though the construction project in connection with which Aabco, a *24subcontractor, sought payment was not covered by the payment bond. Concur — Rosenberger, J. P., Williams, Tom, Mazzarelli and Saxe, JJ.